Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/29/2021.
Request for Consideration under AFCP 2.0 program 
3. A Request for Consideration under AFCP 2.0 program along with claim amendments and arguments was filed with the office on 11/29/2021, in response to a final rejection dated 09/29/2021. Applicant’s amendments and arguments were fully considered and found to be persuasive.
Allowable Subject Matter
4. Claims 1, 16, and 21 are allowed. 
5. Claims 2-12, 14, 15, 22-25 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 11/29/2021 were fully considered and found to be persuasive and overcome the closest cited prior art of record Jansseune et al (US 6605939 A1), Zhitomirskiy (US 2007/0194781 A1) and Kothandaraman et al (US 2018/0218823 A1) cited in the office action dated 09/28/2021.
The cited prior art neither individually nor in combination fails to teach, “A magnetic position sensor, comprising: a coil arrangement including at least one transmitter coil and at least one receiver coil; a magnetic coupling element; and a test element movable along a measurement path, a position of which along the measurement path is determinable; wherein, 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858